WARD, Judge,
dissenting.
I respectfully dissent from the majority opinion. I believe the trial court erred by unduly limiting voir dire. I do not question the majority’s statement that the trial court has discretion to limit voir dire; but in this case the trial court has abused that discretion. By ruling that defense counsel could not ask prospective jurors of a second panel the same question that counsel asked to the first panel, the trial court so limited voir dire as to make it virtually non-existent.